Citation Nr: 1610838	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-01 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for degenerative changes of the lumbar spine with disc protrusion L4-L5.

2.  Entitlement to a compensable disability rating for right lower extremity radiculopathy secondary to the Veteran's lumbar spine disability prior to November 19, 2014, and in excess of 20 percent since that date.  

3.  Entitlement to a compensable disability rating for left lower extremity radiculopathy secondary to the Veteran's lumbar spine disability prior to November 19, 2014, and in excess of 10 percent since that date.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to March 1987, and from November 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  The rating decision continued a 10 percent disability rating for the Veteran's lumbar spine disability and denied entitlement to service connection for bilateral patellofemoral syndrome as secondary to the service-connected lumbar spine disability.  The Veteran timely appealed both issues to the Board and requested a travel Board hearing.  See January 2013 VA Form 9.  VA subsequently received correspondence in October 2015 which reflects the Veteran's withdrawal of his hearing request.  

During the course of this appeal, in a June 2015 rating decision, the RO granted entitlement to service connection for bilateral knee strains as secondary to the service-connected lumbar spine disability.  Each knee was assigned a disability rating of 10 percent effective November 19, 2014.  As the Veteran has not initiated an appeal regarding the disability rating or effective date assigned to his bilateral knee strain, the issue is no longer before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997).

The June 2015 rating decision also granted entitlement to service connection and assigned separate, initial ratings for radiculopathy of the left and right lower extremities, effective November 19, 2014, which was cited as the date of a claim for increased rating.  The RO explained that the radiculopathy affecting the lower extremities was due to the Veteran's service-connected lumbar spine disability.   

The Veteran did not file any document with VA expressing disagreement with the June 2015 rating decision.  However, radiculopathy is a manifestation of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for the lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected lumbar spine disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4.71a, Note (1) (2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the lumbar spine condition.  When the Veteran appealed the rating assigned for lumbar spine, his appeal encompassed ratings for all manifestations of the conditions.  The award of the separate ratings for radiculopathy in the June 2015 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the September 2010 rating decision.  Thus, the issues before the Board include the initial ratings for radiculopathy of the left and right lower extremities, with consideration of the period prior to the November 19, 2014, effective date assigned by the RO.   


FINDINGS OF FACT

1.  Throughout the period on appeal, the orthopedic manifestations of the Veteran's lumbar spine disability show complaints of lower back pain with occasional flare-ups due to prolonged periods of standing, lifting, or walking; objectively, the preponderance of the evidence reflects that the Veteran does not have limitation of flexion of the thoracolumbar spine to 60 degrees or less, nor is there favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or ankylosis of the entire spine.

2.  The preponderance of the evidence supports a finding that the Veteran's left lower extremity radiculopathy associated with his lumbosacral strain manifests mild incomplete paralysis, but not greater, as of October 6, 2009, but not earlier.    

3.  The preponderance of the evidence supports a finding that the Veteran's right lower extremity radiculopathy associated with his lumbosacral strain manifests mild incomplete paralysis, but not greater, as of June 15, 2009, but not earlier.    

4.  The preponderance of the evidence supports a finding that the Veteran's right lower extremity radiculopathy associated with his lumbosacral strain manifests moderate incomplete paralysis, but not greater, as of November 19, 2014, but not earlier.  

5.  The preponderance of the evidence does not support a finding of bowel or bladder incontinence associated with the Veteran's lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative changes of the lumbar spine with disc protrusion L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).

2.  The criteria for a separate disability rating of 10 percent, and not greater, effective October 6, 2009, for left lower extremity radiculopathy associated with the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 8520.

3.  The criteria for a separate disability rating in excess of 10 percent since November 19, 2014, for left lower extremity radiculopathy associated with the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 8520.

4.  The criteria for a separate disability rating for right lower extremity radiculopathy associated with the lumbar spine of 10 percent, and not greater, effective June 15, 2009, to November 18, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 8520.

5.  The criteria for a separate disability rating in excess of 20 percent for right lower extremity radiculopathy associated with the lumbar spine disability since November 19, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. §§ 3.102, 4.59, 4.71a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2010 and November 2014.  

The claims file includes service treatment records (STRs), post-service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The claims file includes examination reports specific to the Veteran's spine in August 2010 and June 2015.  The reports include the Veteran's reported symptoms, clinical examination findings, and diagnostic testing results.  The reports provide findings relevant to the criteria for rating the disabilities at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria 

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40  and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id.  § 4.45.

Specific Schedular Criteria for rating the back

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, DC 5235 - 5243.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

The Veteran would be entitled to a 60 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes (i.e. bed rest prescribed by a physician and treatment by a physician) having a total duration of at least six weeks during the past 12 months.

The Veteran would be entitled to a 40 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

The Veteran would be entitled to a 20 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

The Veteran would be entitled to a 10 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.


Rating Neuropathy of the Lower Extremities

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for degenerative changes of the lumbar spine with disc protrusion L4-L5

The Veteran is service-connected for degenerative changes of the lumbar spine with disc protrusion L4-L5, evaluated as 10 percent disabling under DC 5237 effective December 18, 2003.  VA received a claim for an increased rating for the Veteran's lumbar spine disability on May 12, 2010.

A May 14, 2010, clinical record reflects complaints of chronic back pain which extends down the lateral thighs to the level of the knees, left greater than the right.  The report reflects that there are no progressive neurological deficits or changes in bowel or bladder habits.  Examination revealed mild tenderness at the lumbosacral junction with "moderately limited" flexion range of motion.

A July 2010 physical therapy initial evaluation note reflects complaints of back and leg pain.  Objectively, the report reflects that the Veteran's lumbar range of motion was "grossly tested" as 50 to 60 degrees on flexion and 10-20 degrees on extension in standing.  The Veteran's bilateral hips, knees, and ankles had strength and range of motion within normal limits, and his sensation was assessed as intact.

The Veteran underwent a VA examination in August 2010.  The Veteran reported that he currently has daily low back pain which radiates into both legs down to the feet level with intermittent numbness, tingling, and weakness.  Objective ranges of motion (ROM) measurements were recorded as follows:  



Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
70
Extension
0 to 30 degrees
10
Right Lateral Flexion
0 to 30 degrees
20
Left Lateral Flexion
0 to 30 degrees
20
Right Lateral Rotation
0 to 30 degrees
25
Left Lateral Rotation
0 to 30 degrees
25

The report reflects objective evidence of pain on active ROM.  Following repetitive testing, there was objective evidence of pain on motion but no additional limitation in range of motion.  Sensory examination of the lower bilateral extremities was normal, and no nerve was implicated.  Bilateral knee, ankle, and plantar reflexes tested normal.  The bilateral extremities also tested normal for strength in all categories.  Muscle tone was normal with no muscle atrophy.  The report reflects the Veteran does not have urinary or bowel incontinence, or erectile dysfunction.  The Veteran explained that he has had about 15 incapacitating episodes, each lasting two to three hours with no particular precipitating factors.  The report is negative for findings of scoliosis, cervical spine ankylosis, thoracolumbar spine ankylosis, and spasms or atrophy of the thoracolumbar sacrospinals.  A CT scan of the lumbar spine revealed findings of minimal degenerative disc disease (DDD) of the lumbar spine.  The report indicates mild circumferential broad-based disk bulge at L2-L3, L3-L4, L4-L5, and L5-S1.  Abutment of the extraforaminal L5 nerve roots and intraspinal S1 nerve roots was noted bilaterally.  The report reflects that despite the CT scan findings, the neurological exam was intact.   

A September 2010 clinical record reflects complaints of low back pain with radiation to the right thigh.  The report reflects that upon examination the Veteran's extremities showed no edema and his neurology was grossly unremarkable.

Three separate physical therapy records from April 2012 all reflect flexion measured at 80-85 degrees and extension measured at 20 degrees.  All three reports reflect that ROM for the bilateral extremities was noted as within functional limits and strength was noted as 4/5 or 4+/5.

A September 2014 initial physical therapy evaluation record reflects a complaint of low back pain rated as 5/10, but explained it has been over a 10/10.  The Veteran explained that his back "went out" five or six days prior to the visit and that he was unable to get up.  He explained he was scheduled to have his third epidural injection four days earlier, but decided not to for multiple reasons including patient apprehension, short term benefit, and risk.  The Veteran elected physical therapy instead.  The report reflects active range of motion in standing estimated as 20-30 degrees for flexion and 10-20 degrees for extension.  Strength and range of motion for the lower extremities were all recorded within normal functional limits.  The Veteran's lower extremity sensation was not tested.

A December 2014 physical therapy record reflects that the strength and range of motion of the Veteran's bilateral upper and lower extremities were either 5/5 or within functional limits.  Cervical and lumbar range of motion was noted as "limited by pain and muscle guarding," and no measurements were recorded.

The Veteran underwent a VA examination pertaining to his thoracolumbar spine in June 2015.  The examiner examined the Veteran and reviewed his claims file, including his VA treatment records.  The examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (IVDS).  The Veteran explained that since 2010 he has had low back pain with radiation to the bilateral extremities.  Specifically, he explained sharp pain in the right leg and tingling in the left leg.  The Veteran explained he has flare-ups with walking, lifting, or standing for prolonged periods.  The Veteran explained that he will have to rest a few moments during work hours.  He explained that he has to push large carts and move heavy bags.  He estimated that he has missed approximately 40 days of work in the past 12 months.  The objective ranges of motion (ROM) measurements of the back were as follows: 

Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
90
Extension
0 to 30 degrees
25
Right Lateral Flexion
0 to 30 degrees
30
Left Lateral Flexion
0 to 30 degrees
30
Right Rotation
0 to 30 degrees
20
Left Rotation
0 to 30 degrees
20
 
The report reflects the range of motion itself does not contribute to a functional loss.  Pain was also noted on examination but the report reflects that it does not result in or cause functional loss.  Repetitive use testing did not result in additional functional loss.  The report reflects that the Veteran experiences muscle spasm with palpation of the mid thoracic spine thru the lumbar spine.  The report reflects that the Veteran has muscle spasms and tenderness of the thoracolumbar spine, but they do not result in abnormal gait or abnormal spinal contour.  

Based on the results of the muscle strength testing, reflex examination, sensory examination, and the straight leg raising test, the examiner indicated that the Veteran has moderate radiculopathy of the right side and mild radiculopathy of the left side, both sides involving the sciatic nerve.  The report reflects that ankylosis of the spine was not present, and that the Veteran does not have any other neurologic abnormalities related to the thoracolumbar spine, such as bowel or bladder problems.  The report reflects that the Veteran has not had any incapacitating episodes requiring prescribed bed rest in the past 12 months.  The Veteran regularly uses a cane and brace, and occasionally uses a walker.  Imaging studies reflect the existence of arthritis.  As to limitation to functional ability caused by pain, weakness, fatigability, or incoordination with repeated use over time or due to flare-ups, the examiner wrote, "This examiner is unable to opine and would otherwise be speculating to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. Therefore this examiner cannot describe any such additional limitation due to pain, weakness, fatigability or incoordination. Furthermore, such opinion is also not feasible to give degrees of additional ROM loss due to 'pain on use or during flare-ups' without speculation."

Although the June 2015 examiner was unable to provide a precise estimate for any limitation to the Veteran's functional ability due to flare-ups and repetitive usage, both the August 2010 and June 2015 examiners did not find that there was evidence of additional limitation of range of motion or functional impairment upon repetitive motion testing.  38 C.F.R. §§ 4.40, 4.45.  The Board additionally notes that the most recent VA examination in June 2015 considered the DeLuca factors and contemplated any additional functional impairment based on weakened movement, excess fatigability, or incoordination to the Veteran's lumbar spine including even further functional loss on repetitive use or during flare-ups.  The examination was not being conducted during a flare-up and the examiner determined that the examination was not medically consistent or inconsistent with the Veteran's reported functional loss during flare-ups, which would have essentially required speculation.  Although the examiner was unable to provide an opinion on the effect of flare-ups, the examiner clearly explained that speculation was necessary because the Veteran did not experience a flare-up on examination.  The examiner provided a basis for her inability to provide a further determination and therefore the examination opinion still holds probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination).  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  As to the impact of the Veteran's flare-ups prior to the June 2015 VA examination, the Veteran was able to state the frequency and the severity of his flare-ups and how they affected him functionally.  Thus, while the most recent examination does not have a specific opinion on the functional effect the Veteran's flare-ups would have to the Veteran's range of motion, the Veteran's lay reports of the extent of his flare-ups are associated with the record.  

In sum, the objective clinical evidence does not warrant a rating greater than 10 percent for the orthopedic manifestations of the Veteran's lumbar spine disability.  The objective measurements conducted during examinations in August 2010 and June 2015 do not warrant a rating greater than 10 percent because forward flexion of the thoracolumbar spine was not 60 degrees or less and the combined range of motion of the thoracolumbar spine was not 120 degrees or less.  Likewise, the record does not contain competent credible evidence of ankylosis of the thoracolumbar spine or the entire spine, nor does it contain evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Furthermore, the Veteran denied bowel or bladder impairment at both spinal examinations.  See 38 C.F.R. § 4.71a , Note 1 (2015).

The Board acknowledges the July 2010 physical therapy record which "grossly" estimated the Veteran's lumbar flexion at 50-60 degrees.  The Board finds this record less probative than the VA examination reports as the physical therapy note indicates the range of motion was "grossly" measured.   Additionally, the August 2010 VA examination report one month later reflects a precise measurement of 70 degrees on forward flexion. 

The Board also acknowledges a September 2014 physical therapy note in which the Veteran's flexion was noted as 20-30 degrees.  The Board finds this record inconsistent with the rest of the evidence of as a whole.  The Board notes that the Veteran's forward flexion has consistently been measured or estimated at 70 degrees or greater.  Furthermore, a VA examination conducted less than nine months later reflects a precise measurement for forward flexion of 90 degrees.  See June 2015 VA examination report.   

The Board has also considered whether the Veteran qualifies for a higher disability rating based on the formula for rating for IVDS based on incapacitating episodes.   The file does not contain evidence of bed rest prescribed by a physician for incapacitating episodes.  Additionally, the June 2015 examination report reflects that the Veteran has not had any such episodes during the previous 12 months.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating for radiculopathy of the right lower extremity, as secondary to degenerative changes of the lumbar spine with disc protrusion L4-L5

In a June 2015 rating decision, the Veteran was granted entitlement to service connection for right lower extremity radiculopathy, as secondary to the Veteran's lumbar spine disability.  He was assigned a separate initial disability rating of 20 percent for right lower extremity radiculopathy effective November 19, 2014, which was cited as the date of a claim for increased rating.  

VA received the Veteran's claim for an increased rating for his lumbar disability on May 12, 2010.  Claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of the date such an increase occurred. Otherwise, the increase is effective the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2015).

The earliest evidence of an increase in the Veteran's right lower extremity radiculopathy in the year prior to the date of claim is a June 15, 2009, clinical record which reflects that the Veteran complained of pain on the right lateral aspect of the thigh with radiation down the leg.  

The August 2010 VA examination report reflects complaints of low back pain which radiates into both legs to the feet, with intermittent numbness, tingling, and weakness.  Sensory, reflex, and muscle strength tests were normal. The report reflects abutment of the extraforaminal L5 nerve roots and intraspinal S1 nerve roots bilaterally, but that the neurological exam was intact.     

Upon examination in June 2015, the competent credible medical evidence indicates the Veteran's right leg radiculopathy was moderate.  

Based on the clinical records and objective findings upon examination, the Board finds a disability rating of 10 percent, and no greater, is warranted from June 15, 2009, through November 18, 2014, for the Veteran's right lower extremity radiculopathy.  A disability rating of 20 percent, and no greater, is warranted as of November 19, 2014, the date VA received a claim for service connection for right side body numbness as secondary to the Veteran's lumbar spine disability.  The November 19, 2014, claim is the most probative evidence of record which indicates that the Veteran's right lower extremity radiculopathy had worsened.  The 20 percent disability rating is supported by the objective findings and competent medical opinions reported seven months later in the June 2015 VA examination.  A rating greater than 20 percent is not warranted since November 19, 2014, because the evidence does not support a finding of moderately severe incomplete paralysis or greater.    

The Board has considered application of the benefit of the doubt rule where applicable.  Gilbert, supra.

Increased Rating for radiculopathy of the left lower extremity, as secondary to degenerative changes of the lumbar spine with disc protrusion L4-L5

In a June 2015 rating decision, the Veteran was granted entitlement to service connection for left lower extremity radiculopathy, as secondary to the Veteran's lumbar spine disability.  He was assigned a separate initial disability rating of 10 percent for left lower extremity radiculopathy effective November 19, 2014, which was cited as the date of a claim for increased rating.  

The earliest evidence of an increase in the Veteran's left lower extremity radiculopathy in the year prior to the May 12, 2010, claim is an October 6, 2009, clinical record which reflects that the Veteran complained of low back pain with radiation to both legs.  

Based on the clinical records and objective findings upon examination, the Board finds a disability rating of 10 percent, and no greater, is warranted as of October 6, 2009, for the Veteran's left lower extremity radiculopathy.  A higher rating is not applicable at any point on appeal because the evidence does not support a finding of moderate incomplete paralysis or greater.  

The Board has considered application of the benefit of the doubt rule where applicable.  Gilbert, supra.

Extraschedular 

The evaluation of the Veteran's degenerative changes of the lumbar spine with disc protrusion L4-L5, and his associated right and left lower extremity radiculopathy does not present such an exceptional or unusual disability picture as to render impractical application of the regular schedular rating criteria.  The rating codes for a lumbar spine disability allow for the disability to be rated on limitation of motion, neurological impairment, and incapacitating episodes.  The rating codes for nerve paralysis allow for the disability to be rated based on the level of severity.  The Veteran has not been shown to have symptoms beyond the normal rating criteria.  The effects of his disabilities have been fully considered and are contemplated in the Rating Schedule; hence, referral for an extra-schedular rating is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for his lumbar spine disability and his right and left lower extremity radiculopathy associated with his service-connected lumbar spine disability.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and the symptoms of these service-connected disabilities have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 



TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Veteran does not contend, nor does the evidence reflect, that he is unable to work due to his service-connected lumbar spine disability.  Based on the evidence of record, the Veteran is currently employed.  See November 2015 clinical record.  As such, the Board finds that the issue of entitlement to a TDIU due to the Veteran's service-connected lumbar spine disability has not been raised by the record and is not for present consideration. 


ORDER

Entitlement to a disability rating in excess of 10 percent for orthopedic impairment due to degenerative changes of the lumbar spine with disc protrusion L4-L5 is denied.

Entitlement to a separate disability rating of 10 percent, and not greater, for left lower extremity radiculopathy as secondary to degenerative changes of the lumbar spine with disc protrusion L4-L5, is granted from October 6, 2009, and not earlier.

Entitlement to a disability rating in excess of 10 percent since November 19, 2014, for left lower extremity radiculopathy as secondary to degenerative changes of the lumbar spine with disc protrusion L4-L5, is denied.

Entitlement to a separate disability rating of 10 percent, and not greater, from June 15, 2009, to prior to November 19, 2014, for right lower extremity radiculopathy as secondary to degenerative changes of the lumbar spine with disc protrusion L4-L5, is granted.

Entitlement to a disability rating in excess of 20 percent since November 19, 2014, for right lower extremity radiculopathy as secondary to degenerative changes of the lumbar spine with disc protrusion L4-L5, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


